Exhibit 10.1

R.R. DONNELLEY & SONS COMPANY
STOCK UNIT AWARD

(2017 PIP)


This Stock Unit Award (“Award”) is granted as of February 28, 2018 by R.R.
Donnelley & Sons Company, a Delaware corporation (the “Company”), to XXXXXX
(“Grantee”).

 

1.Grant of Award.  This Award is in recognition of your hard work and dedication
over the last several years and is granted as an incentive for the Grantee to
remain an employee of the Company and share in the future success of the
Company.  The Company hereby credits to Grantee XXXXX stock units (the “Stock
Units”), subject to the restrictions and on the terms and conditions set forth
herein.  This Award is made pursuant to the provisions of the Company’s 2017
Performance Incentive Plan (the “2017 PIP”).  Capitalized terms not defined
herein shall have the meanings specified in the 2017 PIP.  Grantee shall
indicate acceptance of this Award by signing and returning a copy hereof.

2.Vesting.  

(a)Except to the extent otherwise provided in paragraph 2(b) or 3 below, the
Stock Units shall vest and be payable in three equal installments on each of:

 

•

March 2, 2019

 

•

March 2, 2020

 

•

March 2, 2021

 

(b)Upon the Acceleration Date associated with a Change in Control, the Stock
Units shall, in accordance with the terms of the 2017 PIP, become fully vested.

3.Treatment Upon Separation from Service.

(a)If Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h), hereinafter a “Separation from Service”) by reason of
death or Disability (as defined in the applicable Company long-term disability
policy as in effect at the time of Grantee’s disability), the Stock Units shall
become fully vested of the date of such Separation from Service.  

(b)If Grantee has a Separation from Service other than for death or Disability,
the Stock Units, if unvested, shall be forfeited.

4.Issuance of Common Stock in Satisfaction of Stock Units.  As soon as
practicable, but not more than 2½ months following the vesting date, the Company
shall issue one share of common stock of the Company (“Common Stock”) to Grantee
for each Stock Unit that has vested on such date.  Each Stock Unit shall be
cancelled upon the issuance of a share of Common Stock with respect thereto.  

5.Dividends.  No dividends or dividend equivalents will accrue with respect to
the Stock Units.  

 

--------------------------------------------------------------------------------

 

6.Rights as a Shareholder.  Prior to issuance, Grantee shall not have the right
to vote, nor have any other rights of ownership in, the shares of Common Stock
to be issued in satisfaction of Stock Units upon their vesting.  

7.Withholding Taxes.  

(a)As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, the Grantee shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award.  If Grantee shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to Grantee.

(b)Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means:  (1) a cash payment to the Company, (2)
delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, (3) directing the Company to withhold a number of
shares of Common Stock otherwise issuable to Grantee pursuant to this Award
having a fair market value, determined as of the Tax Date, equal to the Required
Tax Payments or (4) any combination of (1)-(3).  Any fraction of a share of
Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by Grantee.  No
certificate representing a share of Common Stock shall be delivered until the
Required Tax Payments have been satisfied in full.  For purposes of this Award,
the fair market value of a share of Common Stock on a specified date shall be
determined by reference to the closing stock price in trading of the Common
Stock on such date  or, if no such trading in the Common Stock occurred on such
date, then on the next preceding date when such trading occurred.

8.Non-Solicitation.

(a)Grantee hereby acknowledges that the Company’s relationship with the customer
or customers Grantee serves, and with other employees, is special and unique,
based upon the development and maintenance of good will resulting from the
customers' and other employees’ contacts with the Company and its employees,
including Grantee.  As a result of Grantee’s position and customer contacts,
Grantee recognizes that Grantee will gain valuable information about (i) the
Company’s relationship with its customers, their buying habits, special needs,
and purchasing policies, (ii) the Company’s pricing policies, purchasing
policies, profit structures, and margin needs, (iii) the skills, capabilities
and other employment-related information relating to Company employees, and (iv)
and other matters of which Grantee would not otherwise know and that is not
otherwise readily available.  Such knowledge is essential to the business of the
Company and Grantee recognizes that, if Grantee has a Separation from Service,
the Company will be required to rebuild that customer relationship to retain the
customer's business.  Grantee recognizes that during a period following

 

--------------------------------------------------------------------------------

 

Separation from Service, the Company is entitled to protection from Grantee’s
use of the information and customer and employee relationships with which
Grantee has been entrusted by the Company during Grantee’s employment.

(b) Grantee acknowledges and agrees that any injury to the Company’s customer
relationships, or the loss of those relationships, would cause irreparable harm
to the Company.  Accordingly, Grantee shall not, while employed by the Company
and for a period of one year from the date of Grantee’s Separation from Service
for any reason, including Separation from Service initiated by the Company with
or without cause, directly or indirectly, either on Grantee’s own behalf or on
behalf of any other person, firm or entity, solicit or provide services that are
the same as or similar to the services the Company provided or offered while
Grantee was employed by the Company to any customer or prospective customer of
the Company (i) with whom Grantee had direct contact during the last two years
of Grantee’s employment with the Company or about whom Grantee learned
confidential information as a result of his or her employment with the Company
or (ii) with whom any person over whom Grantee had supervisory authority at any
time had direct contact during the last two years of Grantee’s employment with
the Company or about whom such person learned confidential information as a
result of his or her employment with the Company.

(c)Grantee shall not, while employed by the Company and for a period of two
years following Grantee’s Separation from Service for any reason, including
Separation from Service initiated by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any individual who was a
Company employee at the time of, or within six months prior to, Grantee’s
Separation from Service, to terminate their employment with the Company or
accept employment with any entity, including but not limited to a competitor,
supplier or customer of the Company, nor shall Grantee cooperate with any others
in doing or attempting to do so.  As used herein, the term "solicit, induce or
encourage" includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible employment, (ii) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (iii) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

9.Miscellaneous.

(a)The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

(b)Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.  

 

--------------------------------------------------------------------------------

 

(c)This Award shall be governed in accordance with the laws of the state of
Delaware.

(d)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.  

(e)Neither this Award nor the Stock Units nor any rights hereunder or thereunder
may be transferred or assigned by Grantee other than by will or the laws of
descent and distribution or pursuant to beneficiary designation procedures
approved by the Company or other procedures approved by the Company.  Any other
transfer or attempted assignment, pledge or hypothecation, whether or not by
operation of law, shall be void.

(f)The Human Resources Committee of the Board of Directors of the Company (the
“Committee”), as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement or the
Stock Units.  This Agreement and the Stock Units are subject to the provisions
of the 2017 PIP and shall be interpreted in accordance therewith.

(g)If Grantee is a resident of Canada, Grantee further agrees and represents
that any acquisitions of Common Stock hereunder are for his own account for
investment, and without the present intention of distributing or selling such
Common Stock or any of them. Further, the Company and its subsidiaries expressly
reserve the right at any time to dismiss Grantee free from any liability, or any
claim under this Award, except as provided herein or in any agreement entered
into hereunder.  Any obligation of the Company under this Award to make any
payment at any future date or issue Common Stock merely constitutes the unfunded
and unsecured promise of the Company to make such payment or issue such Common
Stock; any payment shall be from the Company’s general assets in accordance with
this Award and the issuance of any Common Stock shall be subject to the
Company’s compliance with all applicable laws including securities law and the
laws its jurisdiction of incorporation or continuance, as applicable, and no
Grantee shall have any interest in, or lien or prior claim upon, any property of
the Company or any subsidiary by reason of that obligation.  If Grantee is a
resident of Canada, Grantee hereby indemnifies the Company against and agrees to
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the Common Stock by Grantee is
contrary to the representations and agreements referred to above.

(h)If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

(i)This Award is intended to be exempt from section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder, as a “short-term deferral.”  This Award shall be administered and
interpreted to the extent possible in a manner consistent with the intent
expressed in this paragraph.  If any compensation or benefits provided by this
Award may result in the application of section 409A of the Code, the Company
shall, in consultation with you, modify this Award as necessary in order to
exclude such compensation from the definition of

 

--------------------------------------------------------------------------------

 

“deferred compensation” within the meaning of such section 409A of the Code or
in order to comply with the provisions of section 409A of the Code.  By signing
this Agreement you acknowledge that if any amount paid or payable to you becomes
subject to section 409A of the Code, you are solely responsible for the payment
of any taxes and interest due as a result.

 

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

R.R. Donnelley & Sons Company

By:

Name:  Sheila Rutt

Title:  EVP, Chief Human Resources Officer

 

 

All of the terms of this Award are accepted as of this _____ day of March, 2018.

 

 

______________________________

Grantee:  

 

 

 